

EXHIBIT 10.1
 
STANDBY JOINT VENTURE FINANCING AGREEMENT
 
THIS STANDBY JOINT VENTURE FINANCING AGREEMENT (the “Agreement”) is entered into
as of the 18th day of August, 2006, by and among Wits Basin Precious Minerals
Inc., a Minnesota corporation (the “Company”), and Andrew Green, a resident of
Ohio (“Green”).
 
INTRODUCTION
A. The Company and Green wish to set forth the terms of an agreement whereby
Green will review and contemplate 60% participation in joint venture or
financing arrangements for purposes and on terms set forth by the Company (each,
a “Proposal”). Contemporaneously herewith, the Company is entering into a
similar agreement with Pacific Dawn Capital, LLC, a California limited liability
company (“Pacific Dawn”), whereby Pacific Dawn will have a similar right to
participate in 40% of each Proposal.
 
B. The Company and Green wish to enter into this Agreement to set certain terms
relating to Green’s consideration of Proposals.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing facts and premises hereby made
a part of this Agreement, the mutual promises hereinafter set forth and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
 
1.  JV Participation. On the terms and conditions hereof, and from the date
hereof to August 18, 2008, Green hereby agrees to review and contemplate
participation in any Proposals presented to Green by the Company. Each Proposal
shall be in writing and set forth the amount and terms of such Proposal, and
shall include information relating to the intended purpose of the Proposal (the
“Project”). Green shall have a period of ten (10) business days from the date of
his receipt of the written Proposal to provide the Company written notice of his
election to participate in such Proposal, including the amount of such
participation. The amount of a participation by Green in any Proposal shall
hereinafter be referred to as a “Financing.” The Company may, in its sole
discretion, require Green and any other Participants (as defined in Section 2)
to a Proposal, to enter into a written agreement setting forth the specific
terms of the Proposal.
 
This Agreement shall not be construed in any way to require the Company to
present one or more Proposals to Green, and the Company may choose to present
Proposals to any other party or parties in its sole discretion.
 
2.  Other Rights of Participation. Green acknowledges and agrees that his right
to participate in any Proposal as set forth in Section 1 shall be subject to the
right, on similar terms, of Pacific Dawn to participate in up to 40% of the
amount of the Proposal. In the event Pacific Dawn elects not to participate in
any of or all of the 40% of the Proposal to which it is entitled, Green shall be
entitled to participate in any portion of the Proposal for which Pacific Dawn
does not participate. Green further acknowledges and agrees that in the event,
and to the extent, he does not elect to participate in any Proposal offered to
him by the Company (including Green’s rejection of any portion of the 40% of a
Proposal that Pacific Dawn does not elect to participate), the Company shall be
entitled, in its sole discretion, to offer, at the same terms, any portion of a
Proposal of which Green and Pacific Dawn do not participate to any one or more
third parties. All of the participants to any Proposal shall be referred to
herein as “Participants.”
 

--------------------------------------------------------------------------------


 
3.  Consideration. In consideration of Green’s agreement to review and consider
Proposals as set forth herein, Green’s right to purchase up to 3,000,000 shares
of the Company’s common stock at a purchase price per share of $0.20, as
provided pursuant to that certain Amendment to Secured Convertible Promissory
Note dated April 1, 2006 by and between Green and the Company, shall be extended
from August 31, 2006 to March 31, 2007.
 
4.  Proceeds. Subject to Green’s right to demand earlier repayment of any
Financing pursuant to the terms hereof, any net proceeds to the Company from a
Project shall be paid out in accordance with the following:
 
(i)  Until such time that Green is paid an aggregate amount equal to three
hundred fifty percent (350%) of his Financing relating to such Proposal and
Project, Participants in the Proposal shall receive seventy percent (70%) of the
net proceeds from such Project, to be split between the Participants in
proportion to their percentage participation in such Proposal, with the
remaining thirty percent (30%) to be retained by the Company to be used in its
sole discretion;
 
(ii)  After such time that Green has been paid an aggregate amount equal to
three hundred fifty percent (350%) of his Financing relating to such Proposal
and Project, the Participants in the Proposal shall receive ten percent (10%) of
the net proceeds from such Project, to be split between the Participants in
proportion to their percentage participation in such Proposal, with the
remaining ninety percent (90%) to be retained by the Company to be used in its
sole discretion.
 
5.  Demand of Repayment of Financing. At any time after the date that is three
years from the date of any Financing, provided that Green has not received
proceeds from the Project to which the Financing relates in an aggregate amount
equal to or more than such Financing, Green shall be entitled to demand that the
Company repay Green an amount equal to the amount of the Financing less any and
all proceeds from the Project paid to Green prior to such date (the “Remaining
Financing Balance”). Notwithstanding the foregoing, in the event the Company’s
Board of Directors determines in its reasonable good faith discretion that a
Project is not economically viable as set forth in Section 7 hereof, Green shall
be entitled to demand repayment with respect to such Financing in accordance
with the terms of this Section prior to the expiration of three years from the
date of the Financing.
 
Any demand made pursuant to this Section shall be in writing and delivered to
the Company at its principal place of business, specifying the amount of the
Remaining Financing Balance and the Proposal to which it relates (“Demand
Notice”). The Company shall be required to repay to Green the Remaining
Financing Balance specified in the Demand Notice within 180 days of the
Company’s receipt of the Demand Notice.


Upon receipt of a Demand Notice for the Remaining Financing Balance, the
Company’s obligations under Section 4 to pay Green a portion of the net proceeds
of the Project to which the Demand Notice relates shall terminate in full, and
any future net proceeds relating to the Project that would have been paid to
Green will be retained by the Company.
 
6.  No Debt Covenant of the Company. At any time Green is a Participant in one
or more Projects and has not received proceeds from each respective Project in
an aggregate amount equal to or more than his Financing relating to such
respective Project, the Company shall not, without the written consent of Green,
(i) incur any indebtedness for money borrowed in excess of $100,000, except for
trade payables, or taxes, fees, levies or charges incurred in the ordinary
course of business, leases or subleases or licenses granted or entered into in
the ordinary course of business, or equipment leases or purchase financing
incurred in the ordinary course of business or (ii) grant, or permit to be
created any mortgage, pledge, lien, security interest or other charge or
encumbrance of any kind.
 

--------------------------------------------------------------------------------


 
7.  Additional Rights of Green. In the event any Project in which Green
participates does not have any economic value to the Company and will not
provide proceeds to the Company and the Participants, as determined in the
reasonable good faith discretion of the Company’s Board of Directors, the
Participants to such Project, in proportion to their percentage participation in
the Proposal relating to such Project, shall be entitled to obtain the Company’s
interest in the Project and any assets acquired by the Company specifically for
such Project. With respect to any Project, the Company and Green shall
contemplate entry into a security agreement relating to the assets underlying
the Project.
 
8.  Miscellaneous.
 
(i)  Amendment and Waiver. This Agreement may be amended or modified, and any
provision hereunder may be waived, only upon the written consent of the Company
and the Green.
 
(ii)  Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.
 
(iii)  Severability. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
(iv)  Notices. All notices, requests, consents, and other communications
hereunder shall be in writing and shall be deemed effectively given and received
when delivered in person or by national overnight courier service or by
certified or registered mail, return-receipt requested, or by facsimile,
addressed as follows:
 
if to the Company:
 
Wits Basin Precious Minerals Inc.
80 South Eighth Street, Suite 900
Minneapolis, Minnesota 55402
Attention: Mark D. Dacko, Chief Financial Officer
Facsimile: (612) 395-5276
 
if to Green:
 
Andrew Green
5101 Creek Road
Cincinnati, OH 45242
Facsimile: (513) 794-1303
 
(v)  Governing Law; Venue. This Agreement shall be governed by the laws of the
State of Minnesota without regard to its conflicts-of-law principles. The
parties expressly acknowledge and agree that any judicial action to enforce any
right of any party under this Agreement may be brought and maintained in
Minnesota state or federal courts. Accordingly, the parties hereby submit to the
process, jurisdiction and venue of any such court. Each party hereby waives, and
agrees not to assert, any claim that it is not personally subject to the
jurisdiction of the foregoing courts in the State of Minnesota or that any
action or other proceeding brought in compliance with this Section is brought in
an inconvenient forum.
 

--------------------------------------------------------------------------------


 
(vi)  Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement binding
on the parties. Facsimile and electronically transmitted signatures shall be
valid and binding to the same extent as original signatures. Each party shall
become bound by this Agreement immediately upon signing and delivering any
counterpart, independently of the signature of any other party. Nevertheless, in
making proof of this Agreement, it will be necessary to produce only one copy
signed by the party to be charged.
 
(vii)  Further Assurances. Each party hereby agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and the transactions
contemplated hereby.




IN WITNESS WHEREOF, the parties hereto have set their hands to this Agreement to
be effective as of the date first set forth above.
 



COMPANY:   GREEN:         WITS BASIN PRECIOUS MINERALS INC.                
By:
/s/ Mark D. Dacko
 
By:
/s/ Andrew Green
Its:
CFO
     




--------------------------------------------------------------------------------







